Citation Nr: 9933336
Decision Date: 11/29/99	Archive Date: 02/08/00

DOCKET NO. 96-18 013               DATE NOV 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUES

1. Entitlement to service connection for trichuriasis.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for pterygium of the left eye.

4. Entitlement to service connection for ischemic heart disease.

5. Entitlement to service connection for presbyopia/hyperopia.

6. Entitlement to an increased evaluation for sensory neuropathy of
the left (minor) upper extremity, currently evaluated as 20 percent
disabling.

7. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

8. Entitlement to an effective date prior to September 7, 1994 for
the grant of service connection for PTSD.

REPRESENTATION 

Veteran represented by:       The American Legion

ATTORNEY FOR THE BOARD 

Jeanne Schlegel, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1941 to January
1943 and from July 1944 to May 1946. The record indicates that the
veteran was a prisoner of war (POW) from April 1942 until January
1943.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1995 rating action by the Department of Veterans
Affairs (VA) Regional Office (RO) in which the RO denied the claims
of entitlement to service connection for trichuriasis 1;
hemorrhoids; pterygium, nasal, of the left eye; ischemic heart
disease and presbyopia and granted service connection for sensory
neuropathy of the left upper extremity, for which a 20 percent
evaluation was assigned, and for PTSD, for which a 10 percent
evaluation was assigned, effective from September 7, 1994.
-----------------------------------------------------------------
1 See De Perez v. Brown, 2 Vet. App. 85, 87 (1992) [trichuriasis is
a parasitic worm infection]; Pena v. Brown, 5 Vet. App. 279, 280
(1993) [trichuriasis are intestinal worms].

- 2 -

Subsequently, by rating action of October 1998, the RO granted a 30
percent evaluation for PTSD. In AB v. Brown, 6 Vet. App. 35 (1993),
the United States Court of Appeals for Veterans Claims (Court) held
that on a claim for an original or increased rating, the claimant
will generally be presumed to be seeking the maximum benefit
allowed by law and regulation. In this case, since a I 00 percent
evaluation is the maximum benefit provided by law for PTSD, the
issue of entitlement to an evaluation in excess of 30 percent for
PTSD is appropriately before the Board for appellate consideration.

The record also reflects that in a September 1996, the RO denied
the veteran's claim of entitlement to an increased evaluation for
a duodenal bulb deformity and his claim of entitlement to service
connection for dysentery, and determined that new and material
evidence had not been submitted with which to reopen a claim of
entitlement to service connection for malaria. The veteran did not
file a Notice of Disagreement as to that decision. Specifically,
his September 1996 correspondence, which vaguely referred to
"malaria dysentery" in the context of a lost check from VA, cannot
reasonably be construed as a Notice of Disagreement as contemplated
under 38 C.F.R. 20.201 ["the Notice of Disagreement must be in
terms which can be reasonably construed as disagreement with that
determination and a desire for appellate review"]. Accordingly,
those issues are not currently before the Board for appellate
consideration.

The record does reflect that the veteran has raised the issue of
entitlement to a total evaluation due to his non-service connected
disabilities. This issue has not yet been addressed by the RO and
is referred to the RO for appropriate action.

FINDINGS OF FACT

1. There is no competent clinical evidence of a current disability
diagnosed as trichuriasis.

- 3 -

2. There is no competent clinical evidence of a current disability
diagnosed as hemorrhoids.

3. The veteran has not presented competent evidence establishing an
etiological link between the currently diagnosed pterygium of the
left eye and his service.

4. The veteran was a prisoner of war (POW) in from April 1942 until
January 1943 and he experienced edema during captivity.

5. There is no competent clinical evidence of a current disability
diagnosed as ischemic heart disease.

6. Presbyopia and hyperopia were first diagnosed in 1970; there is
no competent medical evidence linking such disability to service.

7. The veteran's left hand is his minor (non dominant) hand.

8. Since the filing of the claim for sensory neuropathy of the left
upper extremity, this disability has been manifested by complaints
of numbness and weakness, without evidence of loss of strength,
limitation of motion or pain.

9. The veteran's service-connected PTSD is manifested by
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks.

10. On September 7, 1994, the veteran filed a formal claim of
entitlement to service connection for PTSD, and the evidence does
not reflect that an informal claim was filed prior to that time.

4 -

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for trichuriasis. 38 U.S.C.A.
5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for hemorrhoids. 38 U.S.C.A.
5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for pterygium, nasal, of the
left eye. 38 U.S.C.A. 5107(a) (West 1991).

4. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for ischemic heart disease. 38
U.S.C.A. 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for presbyopia or hyperopia.
38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.303(c), 4.9 (1999).

6. The schedular criteria for an evaluation in excess of 20 percent
for sensory neuropathy of the left upper extremity have not been
met from the time of the initial grant of that evaluation until the
present time. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.124a,
Diagnostic Code 8515 (1999); Fenderson v. West, 12 Vet. App. 119
(1999).

7. The schedular criteria for an evaluation in excess of 30 percent
evaluation for PTSD have not been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.130, Diagnostic Code 9411 (1999); 38 C.F.R.
4.132, Diagnostic Code 9411 (1996).

8. The schedular criteria for an evaluation in excess of 10 percent
for PTSD for the period from September 7, 1994 until November 6,
1996 have not been met. 

- 5 - 

38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.132, Diagnostic Code 9411
(1996); Fenderson v. West, 12 Vet. App. 119 (1999).

9. The criteria for the assignment of an effective date prior to
September 7, 1994 for the grant of service connection for PTSD have
not been met. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for
several disabilities and has also claimed entitlement to an
increased evaluation for sensory neuropathy of the left upper
extremity and for PTSD. He also seeks entitlement to an effective
date prior to September 7, 1994 for the grant of service connection
for PTSD. In the interest of clarity, these issues will be
discussed separately.

Service Connection Claims

Applicable Law and Regulations

In general, the applicable law and regulations state that service
connection may be granted for disability resulting from disease or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(a) (1999). Service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

Service connection may also be granted for chronic disabilities,
including cardiovascular disease, if such is shown to be manifested
to a compensable degree within one year after the veteran was
separated from service. 38 U.S.C.A.  1101, 1110, 1112, 1113; 38
C.F.R.  3.3 07, 3.3 09.

6 -

Certain listed diseases may be service connected if manifested by
a former POW who was interned or detained for not less than 30 days
to a degree of 10 percent or more at any time after discharge even
though there is no record of such disease during service. 38 C.F.R.
3.309(c). Such diseases include beriberi heart disease, which
covers ischemic heart disease in a former POW who had experienced
localized edema during captivity; helminthiasis 2; and peptic ulcer
disease.

Congenital or developmental defects such as refractive error of the
eyes are not diseases or injuries for the purposes of service
connection. 38 C.F.R. 3.303(c), 4.9 (1999). See Winn v. Brown, 8
Vet. App. 510, 516 (1996), and cases cited therein.

The threshold question in every case is whether each claim
presented is well- grounded under 38 U.S.C.A. 5107(a). A well-
grounded claim is a plausible claim which is meritorious on its own
or capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990). There must be more than an allegation; the claim must be
accompanied by supporting evidence that justifies a belief by a
fair and impartial individual that the claim is plausible. Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992). The statutory duty to
assist an appellant in the development of his claim does not arise
unless and until a well-grounded claim is presented. Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

1. Entitlement to service connection for trichuriasis

The Board notes that the RO denied the claim of entitlement to
service connection for parasitism (ascariasis) in a September 1986
rating action. That determination was appealed and subsequently the
claim was denied by the Board in an October 1987 decision. The
claim was thereafter reopened and denied by the RO in an April 1989
rating action and again in a January 1994 rating action.

------------------------------------------------------------------
2 See Pena v. Brown, 5 Vet. App. 279, 280 (1993) [a claim for
service connection for trichuriasis is, in substance, a claim for
service connection for helminthiasis]. - 7 -

The United States Court of Appeals for Veterans Claim held in
Suttman v. Brown, 5 Vet. App. 127, 137 (1993), that the new and
material evidence requirement found in 38 U.S.C.A. 5108 and 38
C.F.R. 3.156 does not apply to claims of service connection for the
POW presumptive diseases listed in 38 U.S.C.A. 1112(b) and 38
C.F.R. 3.309(c). The veteran's current claim of entitlement to
service connection for trichuriasis was considered to be a new
claim by the RO and the Board will also consider it such.

Factual Background

The service medical records reflect that upon separation
examination, an evaluation of genito-urinary system was normal.

A VA examination was conducted in October 1951 at which time
testing was negative for evidence of intestinal parasites.

A medical certificate issued in October 1977 by the Veterans
Memorial Medical Center indicated that in July 1972, the veteran
was treated for trichuriasis.

In a private medical certificate dated in December 1985 an
impression of parasitism was shown.

Private medical evidence dated in 1988 reflects that testing was
positive for ascariasis.

Upon VA examination conducted in March 1989, laboratory testing
revealed no ova or parasites.

A private medical certificate dated in October 1993 reflected that
although testing in August 1993 had revealed no evidence of
trichuriasis or other parasites, testing conducted in October 1993
Was positive for ascariasis.

8 -

Upon VA examination conducted in December 1993 the veteran
complained of epigastric pain and loose stools. A history of
parasitism in 1988 was noted and it was noted that in August 1993
a stool examination was positive for worms. A laboratory report on
feces examination revealed no ova or parasites.

Upon VA general medical examination conducted in June 1995 the
veteran complained of frequent diarrhea. However, there was no
mention of trichuriasis by either the veteran or the examiner
during that examination.

By rating action of September 1995, the RO denied service
connection for trichuriasis.

Upon VA examination of the intestines conducted in May 1996, there
was no mention of trichuriasis.

A VA examination of the intestines was conducted in March 1998. The
veteran complained of heartburn. A history of worm infestation
diagnosed as trichuriasis was noted and the veteran himself
reported that that was a long time ago and he had experienced no
recent trouble. The stomach was soft and there was no organomegaly.
The examiner specifically reported that there was no current
evidence of trichuriasis. A diagnosis of gastroesophageal reflux
disease and peristaltic mobility problems with the esophagus, as
well as duodenal diverticula was made. It was noted that there was
no peptic ulcer disease.

A VA examination of the intestines was conducted in July 1998. The
veteran gave a history of worm infestation when he was a POW. The
veteran complained of occasional diarrhea and was unsure as to
whether it might be due to the worm infestation. A rectal
examination revealed no blood, no hemorrhoids and no internal
masses. A diagnosis of a history of trichuriasis was made and the
examiner noted that although the veteran complained of diarrhea, it
was most unlikely that it was due to worm infestation this long
after his POW episode.

9 -

In a Supplemental Statement of the Case issued in October 1998, the
RO denied entitlement to service connection for trichuriasis.

Analysis

As mentioned above, the initial matter which must be resolved on
appeal is whether the veteran has presented a well-grounded claim.
In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498 (1995).

The veteran maintains that service connection is warranted for
trichuriasis, which as noted is a presumptive POW disease. However,
as discussed above, one element of a well-grounded claim is a
presently-existing disability stemming from the disease or injury
alleged to have begun in or been aggravated by service. See Brammer
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski,
2 Vet. App. 141 (1992). Absent evidence of a current disability,
the claim is not well grounded.

In this case, although the veteran's medical history reflects that
in the 1970's and 1980's there was evidence of trichuriasis,
currently there is no clinical evidence of that disability. In
fact, upon four VA examinations conducted since 1995, there has
been no evidence of the claimed disability. Since no competent
medical evidence of the current existence of trichuriasis has been
presented, this claim is not well grounded and must be denied,
since the first prong of the Caluza analysis has not been met.

Accordingly, the claim of entitlement to service connection for
trichuriasis is denied.

- 10 -

2. Entitlement to service connection for hemorrhoids

Factual Background

The service medical records reflect that upon separation
examination, an evaluation of genito-urinary system was normal. It
was specifically noted that there was no finding of hemorrhoids.

VA medical records showed that the veteran was hospitalized from
November to December 1970 during which time he underwent
proctoscopy. A diagnosis of external hemorrhoids was made.

A VA examination was conducted in January 197 1, at which time the
presence of an external hemorrhoid was noted.

A medical certificate issued in October 1977 by the Veterans
Memorial Medical Center indicated that from November to December
1970 and again in July 1972, the veteran was treated for
hemorrhoids.

Upon VA examination conducted in May 1986, a history of treatment
for hemorrhoids in 1970 was noted. An examination of the rectum
revealed evidence of external hemorrhoids.

Upon VA examination conducted in December 1993 the veteran
complained of epigastric pain and loose stools. Objective
examination was positive for hemorrhoids.

Upon VA general medical examination conducted in June 1995 the
veteran complained of frequent diarrhea. A rectal examination
revealed no hemorrhoids.

By rating action of September 1995, the RO denied service
connection for hemorrhoids.

Upon VA examinations conducted in May 1996 and March 1998, there
was no mention of hemorrhoids.

A VA examination was conducted in July 1998. A rectal examination
revealed no blood, no hemorrhoids and no internal masses.

Analysis

As mentioned above, the initial matter which must be resolved on
appeal is whether the veteran has presented a well-grounded claim.
One element of a well-grounded claim is a presently-existing
disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, although the veteran's medical history reflects
although there are past diagnoses of hemorrhoids, currently there
is no clinical evidence of that disability. Upon four VA
examinations conducted since 1995, there has been no evidence of
the claimed disability. Significantly, the most recent examiner, in
July 1998, specifically stated that there were no hemorrhoids
present. Absent evidence of a current disability, the claim is not
well grounded.

Moreover, the record does not contain a causal link between past
diagnoses of hemorrhoids and the veteran's service. In this regard,
the evidence does not document the presence of hemorrhoids until
1970, nearly 25 years following service, nor does the file contain
competent medical evidence which establishes or even suggests an
etiological nexus between the veteran's claimed hemorrhoids and
service.

The Board notes that although the veteran himself has etiologically
linked his currently claimed hemorrhoids to service, the Court has
held that lay assertions of medical causation cannot constitute
evidence to render a claim well-grounded. See Grottveit v. Brown,
5 Vet. App. 91, 92-93 (1993), and Espiritu v. Derwinski, 2 Vet.
App. 492, 494 (1992). 

- 12 -

The Court has held that in the absence of competent medical
evidence of a current disability and a causal link to service a
claim is not well grounded. Chelte v. Brown, 10 Vet. App. 268, 271
(1997). Accordingly, this claim is not well grounded and must be
denied, since the first and third prongs of the Caluza analysis
[current disability and medical nexus evidence] have not been met.

Accordingly, the claim of entitlement to service connection for
hemorrhoids is denied.

3. Entitlement to service connection for pterygium of the left eye

Factual Background

The service medical records reflect that upon separation
examination, there were no abnormalities of the eyes noted.

A VA examination conducted in October 1951 reflects that a
diagnosis of pterygium of the left eye was made at that time.

VA medical records show that the veteran was hospitalized in
November 1970 due to progressive blurring of the left eye. The
veteran underwent modified pterygium surgery. A discharge diagnosis
of recurrent pterygium, nasal, on the left side was made.

A VA examination was conducted in January 197 1, at which time a
diagnosis of nasal pterygium of the left eye was made.

A medical certificate issued in October 1977 by the Veterans
Memorial Medical Center indicated that from November to December
1970 and again in July 1972, the veteran was treated for pterygium,
nasal, of the left eye.

- 13 -

A private medical certificate dated in October 1993 reflected that
during an August 1993 check-up an impression of recurrent pterygium
of the left side, was shown.

Upon VA visual examination conducted in June 1995, the veteran
complained of tearing in both eyes for many years. A history of
pterygium excision in the left eye many years ago was noted. There
was a small pterygium extending less than .5 mm onto the cornea on
the right side and a large recurrent pterygium which measured 3.3
mm onto the cornea of the left side.

By rating action of September 1995, the RO denied service
connection for pterygium of the left eye.

Analysis

As discussed above, in order for a claim to be well grounded, there
must be competent evidence of a current disability; of incurrence
or aggravation of a disease or injury in service; and of a nexus
between the in-service injury or disease and the current
disability. Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the most recent VA visual examination conducted in
1995 did include a diagnosis of the currently claimed condition, as
at that time a diagnosis of pterygium in both eyes, recurrent on
the left side was made. The first Caluza prong has thus been
satisfied.

The service medical records and separation examination did not
reflect the presence of pterygium of the left eye in service.
Moreover, a diagnosis of the claimed condition was initially made
in 1951, several years after service. The second prong of Caluza,
in-service incurrence, has no been satisfied.

Where the determinative issue involves either medical etiology or
a medical diagnosis, competent medical evidence is required to
fulfill the well grounded claim requirement of 38 U.S.C. 5107(a).
Beausoleil v. Brown, 8 Vet. App. 459 (1996). In this case, the
veteran has not presented competent medical evidence which - 14 -

establishes an etiological relationship between the currently
claimed pterygium of the left eye and service. Although the veteran
has expressed his opinion that this disability is related to
service, he does not meet the burden imposed by 38 U.S.C.A. 5107(a)
merely by presenting his own opinion, because lay persons are not
competent to offer medical opinions. See Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993).

In this case, the medical evidence of record does not establish or
even suggest an etiological nexus between the claimed disability of
the left eye and the veteran's service. Moreover, in this case, the
medical records did not reflect that the onset of pterygium of the
left eye occurred during service, it was not until approximately
five years after service that this condition was initially shown.
The Court has held that a claim for service connection is not well
grounded if the claimant's service records do not show the claimed
disability and there is no medical evidence to link a current
disability with events in service or with a service connected
disability. See Montgomery v. Brown, 4 Vet. App. 343 (1993).
Accordingly, the claim is not well grounded and is denied.

4. Entitlement to service connection for ischemic heart disease

Factual Background

The service medical records reflect that upon separation
examination, an evaluation of the cardiovascular system was normal.

A VA examination was conducted in January 197 1, at which time
blood pressure was 110/90.

In a private medical certificate dated in August 1979 and
impression of hypotension with angina pectoris was shown.

In a private medical certificate dated in December 1985 and
impression of coronary heart insufficiency was shown. 

- 15 -

In a report of POW medical history completed by the veteran in May
1986, he indicated that he had acquired beriberi during service and
that he experienced swelling of the legs and or feet during
captivity.

By rating action of September 1995, the RO denied service
connection for ischemic heart disease.

On VA general medical examination conducted in June 1995 blood
pressure of 180/110 was shown. A diagnosis of hypertension was
made.

A VA heart and hypertension examination was conducted in March
1998. The history reflects that upon previous VA examinations there
was evidence of extremely high blood pressure for which the veteran
was not taking medication, and that chest X-rays films showed
evidence of hypertensive vascular disease. It was noted that there
had been no evidence of coronary artery disease or ischemic heart
disease. The veteran denied chest pain. Upon physical examination
blood pressure of 200/120 was shown. There was a grade II/VI
systolic murmur heard over the entire precordium. Cartoids were
clear. Distal pulses were 2/4 for dorsalis pedis and posterior
tibial. Lungs were clear and equal. A diagnosis of hypertensive
vascular disease was made and it was commented that there was no
clear cut evidence of coronary artery disease.

A VA examination of the heart was conducted in July 1998. The
medical history revealed that the veteran had a long history of
hypertension and cardiovascular hypertensive disease. It was noted
that EKG's had been negative. It was reported that he had valvular
heart disease with aortic sclerosis. The report indicated that upon
VA examination conducted in March 1998, there had been no evidence
of ischemic heart disease, but clear-cut evidence of cardiovascular
hypertensive disease. Physical examination revealed blood pressure
of 160/mid 90's. An updated EKG showed no evidence of ischemic
heart disease. Diagnoses of hypertensive cardiovascular disease and
valvular heart disease were made. It was specifically found that
there was no clear cut evidence of ischemic heart disease. - 16 -

Analysis

For a veteran such as this veteran, who is a former POW and was
interned or detained for not less than 30 days, service connection
may be established for beriberi heart disease on the basis of a
presumption under the law that certain diseases manifesting
themselves to a degree of 10 percent or more at any time after the
POW was discharged from service were incurred in service, even if
there is no record of such disease during service. 38 U.S.C.A. 1110
and 1112 (West 1991 & Supp. 1998); 38 C.F.R. 3.3 03, 3.304,
3.307(a)(5), and 3.3 09(c) (1999). Beriberi heart disease includes
ischemic heart disease if the former POW experienced localized
edema during captivity. 38 C.F.R. 3.309(c) (1999).

Essentially, with respect to this issue the only requirements for
a presentation for a well-grounded claim is competent medical
evidence of a diagnosis of ischemic heart disease in a former POW
and credible evidence of incurrence of localized edema during
captivity. See Brock v. Brown, 10 Vet. App. 15 5, 162 (1997)
(competent evidence of the current existence of a presumptively
service-connected disease with an open-ended presumption period is
sufficient to present a well grounded service connection claim as
to that disease, fulfilling the Caluza requirements of evidence of
service incurrence and medical nexus). The evidentiary basis to
establish a presumption of entitlement to service connection may be
medical evidence, competent lay evidence, or both. 38 C.F.R. 3.3
07(b) (1999).

The veteran's service records show that he was a POW. In a report
of POW medical history completed by the veteran in May 1986, he
indicated that he had acquired beriberi during service and that he
experienced swelling of the legs and or feet during captivity. The
veteran has, therefore, presented credible evidence of experiencing
localized edema during captivity.

However, in this case, the record does not contain evidence of the
currently claimed disability, ischemic heart disease. On the two
most recent VA examinations, both 

- 17 -

conducted in 1998, it was determined that there were no findings
consistent with ischemic heart disease. Indeed, the examination
reports specifically indicate that the veteran has hypertensive
heart disease and that there is no evidence of ischemic heart
disease. The record does not otherwise contain a diagnosis of
ischemic heart disease but rather contains evidence of
hypertension.

As discussed above, absent evidence of a current disability, the
claim is not well grounded upon either a presumptive or direct
basis. In this case, there is no evidence of ischemic heart disease
and the veteran's claim fails for that reason. The Court has held
that in the absence of competent medical evidence of a current
disability and a causal link to service a claim is not well
grounded. Chelte v. Brown, 10 Vet. App. 268, 271 (1997).
Accordingly, veteran's the claim of entitlement to service
connection for ischemic heart disease is denied as not being well
grounded.

5. Entitlement to service connection for presbyopia

Factual Background

The service medical records reflect that upon separation
examination, an evaluation of the eyes was normal and the veteran's
uncorrected vision was 20/20 bilaterally.

VA medical records showed that the veteran was hospitalized in
November 1970 due to progressive blurring of the left eye.
Diagnoses of presbyopia and hyperopia were made.

A medical certificate issued in October 1977 by the Veterans
Memorial Medical Center indicated that from November to December
1970, the veteran was treated for presbyopia and hyperopia.

On VA visual examination conducted in June 1995, the veteran
complained of tearing in both eyes for many years. Visual acuity on
the right side was 20/60 plus I with correction, which improved to
20/40 with pinholing. Visual acuity on the 

- 18 -

left side was 20/70, which improved to 20/50 with pinholing. The
pupils were equal, round and reactive to light with no afferent
pupillary defect. Extraocular motility was full on both eyes.
Visual fields were grossly full to confrontation in both eyes. Slit
lamp examination revealed irregular lower lid margins in both eyes.
The conjunctivae showed degenerative changes in both eyes.
Diagnoses of decreased visual acuity in both eyes due to cataracts
and a history of chronic tearing secondary to dry eyes, exacerbated
by pterygium in both eyes, recurrent on the left side, was made.

A VA outpatient record dated in June 1995 revealed a diagnosis of
glaucoma.

By rating action of September 1995, the RO denied service
connection for presbyopia/hyperopia.

Analysis

The evidence in this case reflects that the veteran currently has
decreased visual acuity in both eyes, and that diagnoses of
presbyopia and hyperopia have been made, along with cataracts and
glaucoma.

For definitional purposes only the Board notes that presbyopia is
a visual condition that becomes apparent especially in middle age
and in which loss of elasticity of the lens of the eye causes
defective accommodation, and inability to focus sharply for near
vision. McNeely v. Principi, 3 Vet. App. 357, 364 (1992). Thus,
presbyopia is a refractive error of the eyes. The veteran's
hyperopia (i.e., farsightedness) also comprises refractive error of
the eye.

The Court has held that "[N]early all astigmatism is congenital
(where heredity is the only known factor), it may also occur as a
residual of trauma and scarring of the cornea, or even from the
weight of the upper eyelid resting upon the eyeball." Browder v.
Brown, 5 Vet. App. 268, 272 (1993).

- 19 -

Service connection may not be granted for congenital or
developmental defects, including refractive error of the eye,
because such are not diseases or injuries in the meaning of
applicable legislation for disability compensation purposes. 38
C.F.R. 3.303(c), 4.9 (1999). Service connection for a developmental
or congenital defect would be justified if the evidence showed that
service aggravated that defect. See O.G.C. Precedent 67-90. 55 Fed
Reg. 43253 (1990); O.G.C. Precedent 82-90, 55 Fed. Reg. 45711
(1990).

In this case there is no evidence that the veteran's currently
shown decreased visual acuity resulted or was aggravated as a
result of an in-service eye injury. His separation examination
report was negative for any abnormalities of the eyes and the
veteran's visual acuity upon separation was 20/20, bilaterally.
There is no evidence of any eye problems for decades after service.

The Board recognizes the fact that the veteran maintains that his
current decreased visual acuity and that this is related to
service. However, he cannot meet his initial burden under 38
U.S.C.A. 5107(a) by simply presenting his own opinion as to medical
diagnosis and causation. There is no indication that he possesses
the requisite medical knowledge or education to render a probative
opinion involving medical diagnosis or medical causation. See
Edenfield v. Brown, 8 Vet. App. 3 84, 388 (1995); Robinette v.
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App.
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may not be granted for the veteran's claimed
presbyopia and hyperopia. 38 C.F.R. 3.303, 4.9. Thus, a
"disability" for VA compensation benefit purposes is not shown to
be present in this case, because as discussed above an error of
refraction is not a disease or injury for which compensation
benefits are provided. Accordingly, in the absence of a disability,
the claim of entitlement to service connection for presbyopia and
hyperopia fails on the basis of a lack of a well grounded claim.
See Rabideau, supra.

- 20 -

Additional Matters

When the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the appellant
has been given adequate notice to respond and, if not, whether he
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384
(1993). In this case, the Board has concluded that the veteran has
not submitted well grounded claims for entitlement to service
connection for trichuriasis, hemorrhoids, pterygium of the left
eye, ischemic heart disease and presbyopia/hyperopia. The Board
finds that the veteran has been accorded ample opportunity by the
RO to present argument and evidence in support of his claim and
that any error by the RO in deciding any issue above on the merits,
rather than being not well grounded, was not prejudicial to him.

Further, because the aforementioned claims are not well grounded,
the VA is under no duty to further assist the veteran in developing
facts pertinent to those claims. 38 U.S.C.A. 5107(a). VA's
obligation to assist depends upon the particular facts of the case
and the extent to which VA has advised the appellant of the
evidence necessary to be submitted with a VA benefits claim.
Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The Court has held
that the obligation exists only in the limited circumstances where
an appellant has referenced other known and existing evidence. Epps
v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the VA is not
on notice of any known and existing evidence which would make the
service connection claims plausible well-grounded.

Increased Evaluations

Applicable Law and Regulations

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1999). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil 

- 21 -

occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1999). In determining
the disability evaluation, the VA has a duty to acknowledge and
consider all regulations which are potentially applicable based
upon the assertions and issues raised in the record and to explain
the reasons and bases for its conclusion. Schafrath v. Derwinski,
1 Vet. App. 589, 595 (1991). Governing regulations include 38
C.F.R. 4.1, 4.2 (1999), which require the evaluation of the
complete medical history of the veteran's condition.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). In Fenderson v. West, 12 Vet. App. 1 19 (1999),
the Court held that evidence to be considered in the appeal of an
initial assignment of a rating disability was not limited to that
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7 (1999).

Once the evidence has been assembled, it is the Board's
responsibility to weigh the evidence. When there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R.  3.102, 4.3
(1999). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the
United States Court of Appeals for Veterans Claims (Court) stated
that "a veteran need only demonstrate that there is an "approximate
balance of positive and negative evidence' in order to prevail." To
deny a claim on its merits, the evidence must preponderate against
the claim. Aleman v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

- 22 -

6. Entitlement to an increased evaluation for sensory neuropathy of
the left (minor) upper extremity, currently evaluated as 20 percent
disabling

Factual Background

On VA general medical examination conducted in June 1995, the
veteran complained of left-sided weakness of the upper and lower
extremity. A diagnosis of left-sided weakness in the upper and
lower extremity and chronic low back pain, possible radiculopathy,
was made.

Upon VA neurological examination conducted in June 1995, a medical
history of an injury to the right shoulder, chest and upper back in
service was noted. It was noted that the left hand became weak and
numb and the left arm also became numb. Examination of the upper
limbs showed good equal strength with encouragement. Biceps,
triceps and brachioradialis reflexes were present. There was a
marked intention tremor of the left upper extremity. Rapidly
alternating movements were fairly well performed. There was
decreased sensation more marked on the left second, third, and
fourth fingers to touch, cold and vibration. A diagnosis of left
upper extremity sensory neuropathy of a moderate degree, presumably
due to beriberi, as well as some cerebellar tumor.

By rating action of September 1995, the RO granted service
connection for sensory neuropathy of the left upper extremity for
which a 20 percent evaluation was assigned under Diagnostic Code
8515.

A VA examination of the peripheral nerves was conducted in July
1998. A history of weakness and numbness in the left arm and hand
was noted. An examination of the extremities revealed slow
movements of the upper extremities, but showed that strength was
intact. Reflexes of the biceps, triceps, and brachioradialis were
1+ equally. Examination of the upper limbs showed good equal
strength with encouragement. Biceps, triceps and brachioradialis
reflexes were present. There was a marked intention tremor of the
left upper extremity. Rapidly alternating 

- 23 -

movements were fairly well performed. It was noted that there did
not seem to be any sensory impairment, except for possibly on the
left side. He indicated that he could not feel a prick on the left
side, including to his face. It was noted that he could hear the
rubbing of fingers on both sides. Diagnoses of some possible
sensory neuropathy after vitamin deficiency as a POW, and advanced
senile dementia requiring aid and attendance were made.

In a Supplemental Statement of the Case issued in October 1998, the
RO denied entitlement to an evaluation in excess of 20 percent for
sensory neuropathy of the left upper extremity.

Analysis

The record reveals that the left extremity, is the minor (i.e. less
dominant) side.

The sensory neuropathy of the left upper extremity has been rated
analogously as paralysis of the median nerve under 38 C.F.R.
4.124a, Diagnostic Code 8515 (1999). Under Diagnostic Code 8515,
mild incomplete paralysis of the median nerve of the minor
extremity warrants a 10 percent disability evaluation. When
moderate, a 20 percent rating is warranted and when severe, a 40
percent rating is warranted.

The Board observes that the words "mild" "moderate" and "severe"
are not defined in the VA Schedule for Rating Disabilities. Rather
than applying a mechanical formula, the Board must evaluate all of
the evidence to the end that its decisions are "equitable and
just". 38 C.F.R. 4.6 (1999). It should also be noted that use of
descriptive terminology such as "mild" by medical examiners,
although an element of evidence to be considered by the Board, is
not dispositive of an issue. All evidence must be evaluated in
arriving at a decision regarding an increased rating. 38 U.S.C.A.
7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 (1999).

Upon review of all evidence of record, the Board finds that the
criteria for a rating in excess of 20 percent for sensory
neuropathy of the left upper extremity pursuant - 24 -

to 38 C.F.R. 4.124, Diagnostic Code 8515 is not warranted. The most
recent clinical findings do indicate sensory deficits to touch,
cold and vibration. However, with respect to strength and function,
the evidence did not reflect severe impairment. Upon examination
conducted in 1998, although movement was slow, strength was intact
and reflexes of the biceps, triceps, and brachioradialis were 1+
equally. During a previous examination conducted in 1995, the upper
limbs showed good equal strength with encouragement and biceps,
triceps and brachioradialis reflexes were present, and rapidly
alternating movements were fairly well performed. At that time, the
disability was characterized overall as "moderate".

The record does reflect that the veteran's disability is productive
of weakness and numbness. However, the objective medical evidence
has not reflected that such symptoms are productive of greater than
moderate functional impairment, as is currently compensated. See 38
C.F.R. 4.10. The Board also notes that the condition is apparently
not productive of pain, as no such complaints have been made by the
veteran. See 38 C.F.R. 4.40. Although the Board has taken into
consideration the veteran's reports of his symptomatology, the
preponderance of the evidence in this case, with respect to the
degree of disability, is against the veteran's claim and is not in
relative equipoise. Nor does the disability picture, as discussed
above, more nearly approximate an evaluation in excess of 20
percent. The provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. 3.102,
4.3 and 4.7 (1999), therefore, are not for application. The claim
is accordingly denied.

Additional Matters

The Board has considered the application of Fenderson v. West, 12
Vet. App. 119 (1999), and finds that the 20 percent rating
accurately reflects the level of the veteran's disability from the
date of his claim, September 1994. Therefore, staged ratings are
not required.

- 25 -

7. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling

Factual Background

The evidence showed that the veteran underwent a psycho-social
evaluation for a POW in June 1986 at which time there was no
diagnosis of a psychiatric condition made.

A claim of entitlement to service connection for a psychiatric
disorder was received on September 7, 1994.

Upon VA examination for mental disorders conducted in June 1995,
the veteran complained of chronic sleep problems. He also
complained of persistent and chronic nightmares about his prison
camp experiences. The history revealed that the veteran was married
and had no children. It was reported that he had a few friends.
Objective examination revealed that the veteran's speech was slow,
and that he appeared to have some comprehension difficulties with
English. There was no evidence of psychotic thinking,
hallucinations, delusions or paranoid thinking. The veteran was
alert, and oriented. Memory deficiencies were shown and it was
noted that insight appeared to be limited. Diagnoses of PTSD and
possible 3 dementia of undetermined etiology were made. A GAF score
of 40 was assigned.

----------------------------------------------------------------
3 See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a
scale reflecting the "psychological, social, and occupational
functioning in a hypothetical continuum of mental health-illness."
citing the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF
scores ranging between 61 to 70 reflect some mild symptoms (e.g.,
depressed mood and mild.insomnia) or some difficulty in social,
occupational, or school functioning (e.g., occasional truancy, or
theft within the household), but generally functioning pretty well,
and has some meaningful interpersonal relationships. Scores ranging
from 51 to 60 reflect moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co-workers). Scores ranging
from 41 to 50 reflect serious symptoms (e.g., 

- 26 -

The examiner commented that the veteran clearly met the criteria
for PTSD based upon his POW experiences and also stated that the
difficulties shown upon mental status examination might be due in
part to language difficulties.

By rating action of September 1995, the RO granted service
connection for PTSD for which a 10 percent evaluation was assigned
under Diagnostic Code 9411, effective from September 7, 1994.

A VA PTSD examination was conducted at the VA Medical Center in San
Francisco, California in March 1998. The veteran reported that his
overriding concern was for his family who was still living in the
Philippines. He also indicated that he was troubled by memory
problems. The veteran stated that he generally slept
satisfactorily, but that a couple of times a week he was unable to
sleep due to worries about his family and thoughts of being a POW.
It was noted that he did not have any specific flashbacks, but that
he could not forget his POW experience. It was reported that he
experienced nervousness and that he was sometimes quick to anger.
It was reported that the veteran was unemployed. The history also
indicated that the veteran's wife was still in the Philippines and
that he had made some friends in his apartment building who would
take him out for walks. It was noted that the veteran was afraid to
go out by himself for fear that he would get lost due to his poor
memory. It was also reported that he a companion in the building
who cooked for him, and reminded the veteran to get out of bed and
bathe.

Mental status examination conducted in March 1998 revealed that the
veteran's speech was slow, measure, fluent and logical. Some
English comprehension problems were noted. The veteran's mood was
described as fretful, anxious and discouraged. There was no
evidence of psychotic thinking or homicidal or suicidal ideation.
The veteran was alert and he gave the correct month and year, but
did not know the day of the week or the month. It was noted that he
could solve simple arithmetic problems, but not more difficult
ones. The veteran could not follow

----------------------------------------------------------------
suicidal ideation, severe obsessional rituals, frequent
shoplifting) or any serious impairment in social, occupational or
school functioning (e.g., no friends, unable to keep a job). 

- 27 -

basic instructions and did not understand English language proverbs
or similarities. The veteran had trouble with recall and it was
reported that his insight appeared limited. Diagnoses of PTSD and
dementia were made. A GAF score of 38 was assigned. The examiner
opined that the GAF score could not be parceled out in terms of
each of the veteran's diagnosed disabilities.

A VA examination for mental disorders was conducted in July 1998.
The veteran complained of sleeplessness and indicated that he
sometimes had this problems as a result of nightmares. He indicated
that he had thoughts of his POW experience approximately 2-3 times
a week. It was noted that the veteran seemed easily scared and
frightened, but he denied any specific startle response. The
veteran stated that his mood were weak and that he was unhappy as
a result of his illnesses. It was noted that his roommate had to
remind him to bathe and eat. The report indicated that the veteran
was unemployed. It was also stated that the veteran lived with his
cousin and that he occasionally played cards and watched
television. It was noted that he had friends in his building
including his roommate.

Mental status examination conducted in July 1998 revealed that the
veteran's dress was appropriate and his speech was slow. It was
reported that his mood was subdued, somewhat despondent and
slightly anxious. There was no suicidal or homicidal ideation and
there was no evidence of psychotic thinking. The veteran knew where
he was, but could not get the date right. It was noted that he did
not understand English language proverbs and had difficulty upon
judgment testing. Memory testing revealed two of four items
spontaneously recalled. It was noted that the veteran had a fear of
leaving his building due to a risk of geographic disorientation.
Insight was described as fair. Axis I diagnoses of mild PTSD and
dementia were made. A GAF score of 32 was assigned. The examiner
commented that compared to the March 1998 examination, the
veteran's PTSD seemed to be persistent in a mild condition, but the
dementia appeared to have progressed.

In a Supplemental Statement of the Case issued in October 1998, the
RO denied entitlement to an effective date prior to September 7,
1994, for the grant of service connection for PTSD. 

- 28 -

The record also showed that in 1998, the veteran underwent a VA aid
and attendance evaluation. At that time loss of memory and balance
and poor communication was identified and it was determined that
the veteran was in need of aid and attendance as a result of a
diagnosis of senile dementia (Alzheimer's).

By rating action of October 1998 the RO granted a 30 percent
evaluation for PTSD under the rating criteria in effect from
November 7, 1996, effective from that date.

In January 1999, the veteran was declared to be incompetent for VA
purposes.

Analysis

The Board notes that effective November 7, 1996, during the
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, was
amended with regard to rating mental disorders including PTSD. 61
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 4.130).
Because the veteran's claim was filed before the regulatory change
occurred, he is entitled to application of the version most
favorable to him. See Karnas v. Derwinski, 1 Vet. App. 308, 311
(1991). In the instant case, the RO provided the veteran notice of
both the revised and the old regulations in the October 1998 rating
action. Thus, the Board finds that it may proceed with a decision
on the merits of the veteran's claim, with consideration of the
original and revised regulations, without prejudice to the veteran.
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate are so
adversely affected as to result in virtual isolation in the
community. Totally incapacitating psychoneurotic, symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities
such as 

- 29 -

fantasy, confusion, panic and explosions of aggressive energy
resulting in profound retreat from mature behavior. Demonstrably
unable to obtain or retain employment.

70% Ability to establish and maintain effective or favorable
relationships with people is severely impaired. The psychoneurotic
symptoms are of such severity and persistence that there is severe
impairment in the ability to obtain or retain employment.

50% Ability to establish or maintain effective or favorable
relationships with people is considerably impaired. By reason of
psychoneurotic symptoms the reliability, flexibility and efficiency
levels are so reduced as to result in considerable industrial
impairment.

30% Definite impairment in the ability to establish or maintain
effective and wholesome relationships with people, with
psychoneurotic symptoms resulting in such reduction in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial impairment. 4

10% Symptoms less than the criteria for the 3 0 percent evaluation,
with emotional tension or other evidence of anxiety productive of
mild social and industrial impairment.

38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

-------------------------------------------------------------
4 The Court has stated the word "definite", as used in the former
schedular criteria for a 30 percent evaluation, is a qualitative
term rather than a quantitative term. Hood v. Brown, 4 Vet. App. 3
01, 303 (1993). However, the degree of impairment, which would lead
to an award at the 30 percent level, can be quantified. Cox v.
Brown, 6 Vet. App. 459, 461 (1994). In a precedent opinion, dated
November 9, 1993, VA General Counsel concluded that "definite" is
to be construed as "distinct, unambiguous, and moderately large in
degree." "Definite" represents a degree of social and industrial
inadaptability that is "more than moderate but less than rather
large." O.G.C. Prec. 9-93 (Nov. 9, 1993). VA, including the Board,
is bound by this interpretation of the term "definite. " 38
U.S.C.A. 7104(c) (West 1991); 38 C.F.R. 3.101 (1999). 

- 30 -

Words such as "mild" were not defined in the VA Schedule for Rating
Disabilities. Rather than applying a mechanical formula, the Board
must evaluate all of the evidence to the end that its decisions are
"equitable and just". 38 C.F.R. 4.6. It should also be noted that
use of terminology such as "mild" by VA examiners, although
evidence to be considered by the Board, is not necessarily
dispositive of an issue. All evidence must be evaluated in arriving
at a decision. 38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 4.2, 4.6
(1999).

On and after November 7, 1996, the VA Schedule read as follows:

100% Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions of hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name.

70% Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near- continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence)
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships.

50% Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);

- 31 -

impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing effective work and
social relationships.

30% Occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, and mild
memory loss (such as forgetting names, directions, recent events).

38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

As discussed above, the Board will evaluate the veteran's service-
connected PTSD under both the current and former rating criteria.

Under the former rating criteria, 38 C.F.R. 4.132, Diagnostic Code
9411, the Board finds that an evaluation in excess of 30 percent is
not warranted. The veteran has demonstrated virtually no impairment
in his ability to establish or maintain effective or favorable
relationships with people. Although he is currently geographically
separated from his wife, he does not appear to be socially isolated
in his current situation nor does he manifest trouble getting along
with others. Moreover, the evidence suggests that the veteran's
symptoms of reduced reliability, flexibility and efficiency levels
were not solely attributable to his PTSD, and that such symptoms
were shown in conjunction with an inability to understand English
upon examination and a diagnosis of dementia. In fact, upon VA
examination conducted in July 1998, the examiner commented that
compared to the March 1998 examination, the veteran's PTSD seemed
to be persistent in a "mild" condition, but the dementia appeared
to have progressed.

The Board finds the most recent VA examiner's characterization of
the veteran's PTSD symptomatology as "mild" is significant for
rating purposes given that considerable impairment must be shown in
order to warrant the assignment of a 50 percent evaluation under
the former rating criteria. Accordingly, even upon 

- 32 -

application of 38 C.F.R. 4.7, the assignment of an evaluation in
excess of 30 percent is not warranted under the former schedular
criteria.

Under the current rating criteria, 38 C.F.R. 4.13 0 Diagnostic Code
9411, the Board also finds that an evaluation in excess of 30
percent is not warranted based solely upon his PTSD symptomatology.
The evidence does not reflect that the veteran experienced
difficulty in establishing effective work and social relationships
or that he experiences weekly panic attacks. Although speech was
described as slow, it was not described as circumstantial,
circumlocutory, or stereotyped.

The evidence does reflect that upon two VA examinations conducted
in 1998, the veteran did demonstrate difficulty in understanding
complex commands; impairment of short-and long-term memory (e.g.
retention of only highly learned material, forgetting to complete
tasks); impaired judgment and impaired abstract thinking. However,
the record clearly reflects that the veteran is also suffering from
dementia, also referred to in the record as Alzheimer's disease.
Furthermore, as identified in the VA aid and attendance examination
conducted in 1998 the memory and communication deficits were
attributed to dementia, not PTSD. The Board places great weight on
the fact that upon examination conducted in July 1998 the examiner
commented that the veteran's PTSD seemed to be a mild condition,
but the dementia appeared to have progressed. Thus, the medical
evidence of record supports the conclusion that most of the
veteran's cognitive and other problems are attributed to non
service-connected dementia.

After a review of the evidence of record, and for the reasons and
bases discussed above, the Board has concluded that the veteran's
PTSD is not of such severity so as to warrant a higher disability
evaluation under either the former schedular criteria or the
current schedular criteria.

Additional Matters

The Board has considered the application of Fenderson v. West, 12
Vet. App. 119 (1999) inasmuch as the veteran appealed the initial
grant of entitlement to service 

- 33 -

connection for PTSD and the evaluation which was assigned in a
September 1995 rating action. Through RO rating actions, a 10
percent disability rating is in effect for PTSD from September 7,
1994 to November 6, 1996 and a 30 percent disability rating is in
effect from November 7, 1996. As noted above, the schedular
criteria relating to PTSD changed on that day. In the October 1998
rating decision which assigned the 30 percent rating under the new
criteria effective from November 7, 1999, the RO noted that 38
U.S.C.A. 5110(g) precluded the assignment of an effective date
prior to the effective date of the regulation. This effective date
rule prevents the application of a later, liberalizing law to a
claim prior to the effective date of the liberalizing law. See also
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); McCay v. Brown, 9
Vet. App. 183, 187 (1996) ("plain language of section 5110(g)
prohibits a retroactive award prior to the effective date of the
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997) .

The Board has therefore reviewed this aspect of the veteran's claim
in order to determine whether a 30 percent or higher disability
rating could be assigned from September 7, 1994 to November 6, 1996
under the former rating criteria. As noted above, the former
criteria allow the assignment of a 30 percent disability in cases
in which definite social and industrial impairment has been
demonstrated. 38 C.F.R. 4.132, Diagnostic Code 9411 (1994). Also as
noted above, "definite" has been defined "more than moderate but
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993). The
Board is bound by this interpretation of the term "definite." 38
U.S.C.A. 7104(c) (West 1991); 38 C.F.R. 3.101 (1999). Mild social
and industrial impairment is consistent with the assignment of a 10
percent disability rating. 38 C.F.R. 4.132, Diagnostic Code 9411
(1994).

The medical evidence in this case has been discussed in detail
above. In essence, that evidence, in particular the most recent VA
psychiatric examination of record in July 1998, indicates that
although the veteran is severely compromised by non service-
connected senile dementia, his PTSD, standing alone, is mild.
Indeed, "mild PTSD" was diagnosed by the examiner.

- 34 -

Accordingly, the Board finds that an evaluation in excess of 10
percent is not warranted for PTSD for the period extending from
September 7, 1994, the date of the filing of the claim until
November 7, 1996, the date of the change in VA regulations and the
date upon which a 30 percent evaluation became effective.

8. Entitlement to an effective date prior to September 7, 1994, for
the grant of service connection for PTSD

Factual Background

There is no reference in the record to a psychiatric disability
until the veteran filed a claim of entitlement to service
connection on September 7, 1994. The veteran was initially
diagnosed with PTSD in June 1995.

Applicable Law and Regulations

The date of entitlement to an award of service connection is the
day following separation from active service or date entitlement
arose if the claim is received within one year after separation
from service; otherwise, date of receipt of claim, or date
entitlement arose, whichever is later. 38 C.F.R. 3.400(b)(2).

Under 38 C.F.R. 3.155, an informal claim consists of any
communication or action, indicating an intent to apply for one or
more benefits under the laws administered by VA from a claimant,
his or her duly authorized representative, a Member of Congress, or
some person acting as next friend of the claimant who is not sui
juris. Upon receipt of an informal claim, if a formal claim has not
been filed, an application form will be forwarded to the claimant
for execution. If received within 1 year from the date it was sent
to the claimant, it will be considered filed as of the date of
receipt of the informal claim. 38 C.F.R. 3.155(a).

Under 38 C.F.R. 3.157, an informal claim may consist of a report of
examination or hospitalization. The provisions of this paragraph
apply only when such reports relate to examination or treatment of
a disability for which service-connection has 

- 35 -

previously been established or when a claim specifying the benefit
sought is received within one year from the date of such
examination, treatment or hospital admission. Moreover, 38 C.F.R.
3.157(b) provides that the date of an outpatient or hospital
examination or admission to a VA or uniformed service hospital will
be accepted as the date of receipt of an informal claim for
increased benefits, or an informal claim to reopen, with respect to
disabilities for which service connection has been granted. The
Court has held that a report of examination or hospitalization may
be accepted as an informal claim for benefits, but only after there
has been a prior allowance or disallowance of a formal claim for
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 38
C.F.R. 3.157 (1993).

Analysis

VA regulations specify that the date of entitlement to an award of
service connection is the day following separation from active
service or date entitlement arose if the claim is received within
one year after separation from service; otherwise, date of receipt
of claim, or date entitlement arose, whichever is later. 38
U.S.C.A. 5110; 38 C.F.R. 3.400(b)(2).

The veteran filed an original claim of entitlement to service
connection for a psychiatric condition on September 7, 1994, the
currently assigned effective date. The veteran argues that the
effective date should be as of 1943 when he was released as a POW.
However, VA regulations do not permit the assignment of an
effective date prior to the day following separation from active
service. Moreover, an effective date of the day following
separation from active service is only warranted if the veteran
files a claim within a year after separation from service, and that
was not accomplished in this case. There is no indication that the
veteran did not file a claim for service connection for PTSD prior
to September 7, 1994, and the veteran does not appear to so
contend.

VA is also required to identify and act on informal claims for
benefits. 38 U.S.C. 5110; 38 C.F.R. 3.1(p), 3.400(o)(2), 3.155(a)
(1995). See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).
However, the Board has been unable

- 36 -

to identify any informal application filed prior to September 7,
1994 and which meets the requirements of either 38 C.F.R. 3.155 or
3.157. The veteran's and his representative, similarly, have not
identified any such application.

In short, the date of the filing of the claim is September 7, 1994.
Under the applicable law and regulation, this is the properly
assigned effective for the grant of entitlement to service
connection for PTSD. 38 U.S.C.A. 5110; 38 C.F.R. 3.400. Therefore,
the claim of entitlement to an effective date prior to September 7,
1994 for the grant of entitlement to service connection for PTSD is
denied.

ORDER

Well grounded claims not having been presented, service connection
is denied for trichuriasis, hemorrhoids, pterygium, nasal, of the
left eye, ischemic heart disease and presbyopia/hyperopia.

Entitlement to a rating in excess of 20 percent disabling for
sensory neuropathy of the left upper extremity is denied for the
period from September 7, 1994 until the present time.

Entitlement to an evaluation in excess of 30 percent for PTSD is
denied.

Entitlement to an evaluation in excess of 10 percent for PTSD is
for the period from September 7, 1994 until November 6, 1996 is
denied.

An effective date prior to September 7, 1994 for the grant of
service connection for PTSD is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 37 -



